Citation Nr: 0817575	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-09 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1967 to July 1970.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2004 
rating decision by the Chicago, Illinois, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In March 
2008, a Travel Board Hearing was held before the undersigned; 
a transcript of that hearing is of record.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

The record, as it now stands, shows that the veteran was 
first treated for schizophrenia in 1977, approximately seven 
years after his separation from service.  In testimony before 
the undersigned, the veteran indicated that he was employed 
by VA in the early 1970s and also received VA educational 
counseling during the same period.  VA counseling records are 
constructively of record and may be relevant to establishing 
an earlier onset of symptoms of schizophrenia.  VA employment 
records likewise may contain pertinent information

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain complete VA 
employment and counseling records of the 
veteran for the period from 1970 to 1976.  
He must assist in this matter by providing 
any necessary releases.  

2.  If the records received suggest any 
other development is necessary, such 
development should be completed.  
Specifically, if after reviewing the 
records obtained pursuant to the above 
requests, the RO determines that another 
VA psychiatric examination of the veteran 
is indicated in order to identify the 
onset of symptoms of schizophrenia, the RO 
should arrange for such examination.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

